Citation Nr: 9910841	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-17 722	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral varicose veins.

2.  Entitlement to a rating in excess of 10 percent for low 
back strain, with degenerative disc disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from December 1969 to December 
1975 and from January 1976 to February 1984.  The record 
reflects that he served for over 20 years in the Air Force 
and retired in 1984.  The only verification of service in the 
claims file, however, are DD Forms 214, one of which shows 
that he had active service from January 1976 to February 
1984, and had 15 years, 1 month, and 20 days of prior active 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection and 
a 10 percent rating, effective from September 5, 1996, for 
bilateral varicose veins, and for low back strain with 
degenerative disc disease.  In December 1996, the RO also 
granted service connection and noncompensable ratings for 
bilateral hearing loss and for residuals of a shrapnel wound 
of the left ankle.  The veteran has not filed a notice of 
disagreement as to these issues; hence, they are not before 
the Board.  In August 1997 the RO granted a 30 percent rating 
for bilateral varicose veins, effective from September 5, 
1996.  The veteran has continued this appeal.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

The veteran contends that his service-connected bilateral 
varicose veins are more severely disabling than the current 
rating indicates.  He contends that his legs have protruding 
veins from the thigh to the foot, ulcerations, and 
pigmentation loss, and that his legs swell.  He also contends 
that his service-connected low back strain with degenerative 
disc disease is more severely disabling than the current 
rating indicates.  

The Board notes that the veteran filed his claim for service 
connection for bilateral varicose veins in September 1996.  
In the December 1996 rating decision, the March 1997 
statement of the case, and the August 1997 supplemental 
statement of the case, the RO evaluated the veteran's 
service-connected bilateral varicose veins under Diagnostic 
Code 7120.  The VA Schedule for Rating Disabilities was 
revised with respect to the cardiovascular system, including 
Diagnostic Code 7120, effective January 12, 1998.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Under the circumstances, the veteran's claim for 
a rating in excess of 30 percent must be reviewed by the RO 
in light of the regulatory changes, as well as under the 
applicable regulations in effect when the veteran's claim was 
filed.  Moreover, the Board notes that the new Diagnostic 
Code 7120 criteria are significantly different than the old 
criteria.  Also, it is noted that when the veteran was 
examined by VA in November 1996, findings were described 
primarily in relation to the left leg.  Since service 
connection is in effect for a bilateral condition, the 
involvement of each leg must be fully described.  
Accordingly, additional development of the medical evidence 
is also necessary.  

With regard to the low back disability, the 1996 VA 
examination does not report on the veteran's specific 
complaints pertaining to his low back disability, and does 
not provide commentary on any such complaints.  The RO's 
attention is directed to the decision of the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Therein, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement , excess fatigability or incoordination.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1994) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  Hence, an 
examination pursuant to the mandates of DeLuca is warranted.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for bilateral 
varicose veins or for low back strain 
with degenerative disc disease since 
1996.  After obtaining any necessary 
releases, the RO should obtain copies of 
complete clinical records from the 
identified treatment sources, and 
associate them with the claims folder.  

2.  The veteran should be scheduled for a 
special VA peripheral vascular 
examination to determine the current 
severity of his service-connected 
bilateral varicose veins.  The claims 
file should be available to the examiner 
for review in connection with the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings concerning the veteran's 
service-connected bilateral varicose 
veins, and should describe in detail the 
size and distribution of all lower 
extremity varicose veins found and the 
extent of any functional loss due to the 
varicose veins.  In particular, the 
examiner should note the presence or 
absence and extent of any pain at rest, 
persistent edema, stasis pigmentation, 
eczema, ulceration, aching or fatigue 
after prolonged standing or walking, and 
relief of symptoms on elevation of the 
extremity or on wearing compression 
hosiery.  The involvement of each leg 
must be described separately.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination, 
to determine the current severity of his 
service-connected low back disability.  
All indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
claims file must be reviewed by the 
examiner.  If the examiner determines 
that responses to the above requests for 
opinions are not feasible, this should be 
so stated for the record and the reasons 
provided.  A complete rationale for all 
opinions expressed should be provided.  

4.  Following the completion of the 
foregoing, the RO should ensure that the 
requested actions are completed in full.  
The RO should then review the record and 
readjudicate the claims, considering both 
the old and new rating criteria and 
applying those more favorable to

the veteran.  If the claims remain 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


